Citation Nr: 0103609	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-21 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for asbestos-related lung 
disease.



REPRESENTATION

Appellant represented by:	The American Legion












REMAND

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 1999.

The veteran had one year and two months of qualifying active 
service from December 20, 1943 to August 15, 1945, while in 
oceangoing service with the United States Merchant Marine, 
pursuant to 38 C.F.R. § 3.7(x)(15) (2000).  He contends that 
he now suffers from asbestos-related lung disease, as a 
result of asbestos exposure which occurred during this 
service.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).    

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id. (to 
be codified at 38 U.S.C.A. § 5103A(d)(1)).  Where there is 
insufficient medical evidence for a decision, such 
examination will be deemed necessary if the evidence of 
record contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability, and indicates that such disability or symptoms 
may be associated with the claimant's active service.  Id. 
(to be codified at 38 U.S.C.A. § 5103A(d)(2)). 

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

With regard to the new duty to assist requirements, the Board 
finds that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  Specifically, in support of his claim, the veteran 
has submitted statements from two private physicians, dated 
in January 1996 and January 1997, both of whom reported that 
an X-ray had shown a pleural plaque, and that such was 
indicative of asbestos exposure.  In addition, the latter 
statement, from S. Altschuler, M.D., opined that the veteran 
suffered from asbestos-related pleural disease.  However, VA 
X-ray reports dated in July 1998 and March 1999 do not report 
the presence of pleural plaques.  A handwritten addendum to a 
February 1999 VA examination report, the copy of which is 
partially illegible, notes that there were no pleural 
plaques.  It is unclear whether this was based on an 
independent review of the X-rays, or assumed from the fact 
that no pleural plaques were mentioned on the X-ray reports.  
In view of these factors, the X-rays which disclosed the 
pleural plaque should be obtained.  

However, the VA examination report referred to other findings 
thought to be pertinent to a determination as to the presence 
of asbestos-related lung disease, including fibrosis, 
hyperexpansion, congestion and signs of chronic obstructive 
pulmonary disease.  The X-rays showed hyperexpansion, and 
coarsening of the interstitial pattern was noted in July 
1998.  However, the examiner concluded that the symptoms did 
not seem to be asbestosis, although it was impossible to 
decipher all of the information on the poor copy of the 
examiner's addendum, with a sufficient degree of confidence.  

Also for consideration is the provision related to asbestos-
related lung disease contained in the VA ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part VI,  7.21 (Change 62, Oct. 3, 1997).  The 
VA General Counsel has held that the procedures set forth in 
 7.21d(1) must be followed in the adjudication of claims 
based on asbestos exposure.  VAOPGCPREC 4-2000 (April 2000).  
Additionally, consideration must be given to causal factors 
set forth in  7.21a, b, and c, although such were not 
substantive in nature.  Id.  Nevertheless, an examination 
must take the relevant factors into account.  

Because it is not the function of the Board to make medical 
determinations, there is insufficient information in the 
record upon which the Board can make a decision on the 
veteran's claim, and the duty to assist requires that this 
claim be remanded for a additional development, including a 
medical evaluation and opinion.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
provide the names and locations of all 
treatment providers and/or facilities from 
which he has received treatment for 
asbestos-related lung disease, to 
specifically include the facility from 
which he obtained the chest X-ray(s) 
which, according to private medical 
statements dated in January 1996 and 
January 1997, disclosed a pleural plaque 
in the left hemidiaphragm.  After securing 
necessary authorizations, the RO should 
request all records so identified, 
including the X-rays.  The results of the 
requests, whether successful or 
unsuccessful must be documented in the 
claims file.  

2.  If any request is unsuccessful, the 
veteran should be informed of that fact, 
and told that he may obtain the evidence 
himself and submit it for consdieration.  

3.  The RO should obtain a typed, legible 
copy of the addendum currently handwritten 
onto the report of the February 1999 VA 
examination.  In addition, legible copies 
of all VA treatment records for a 
pulmonary condition, including pulmonary 
function tests, X-rays, and other 
pertinent laboratory studies and clinical 
records, should be obtained and associated 
with the claims file.  

4.  The veteran should be scheduled for a 
VA examination by a board-certified 
specialist in pulmonary, lung, or 
respiratory disease, to determine whether 
he currently has an asbestos-related lung 
disease due to his Merchant Marine service 
during World War II.  The claims folder, 
to include a copy of this remand, as well 
as a copy of M21-1, 7.21 (a copy of which 
has been incorporated into the claims 
file) must be available to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests or 
studies should be completed and the 
results reviewed by the examiner prior to 
the final opinion.  The report of a 
current X-ray must reflect the presence or 
absence of pleural plaques, and any other 
findings potentially related to asbestos 
exposure.  The examiner is asked to 
provide an opinion as to the likelihood 
that the veteran currently has asbestos-
related lung disease, due to exposure 
during active duty.  In the opinion, the 
examiner should consider and address all 
relative factors contained in M21-1, 
 7.21, particularly subparagraph c, 
entitled "Diagnosis."  In addition, if 
of record, the X-ray purporting to show a 
pleural plaque should be reviewed, and 
compared with current VA X-ray reports.  
Also for the examiner's consideration is 
the potential for exposure after the 
veteran's discharge from active duty, 
including his subsequent Merchant Marine 
service from August 16, 1945, to April 
1946.  Based on all of these factors, the 
examiner should render an opinion as to 
whether it is "at least as likely as 
not" that the veteran has asbestos-
rleated lung disease due to exposure while 
on active duty during oceangoing service 
for 1 year, 2 months, during the period 
from December 1943 to August 15, 1945.  
The complete rationale for all conclusions 
should be provided.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000).  

6.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  However, the appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	KAY HUDSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





